 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters & Auto Truck Drivers, Local No. 85, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of Americaand William Volker and Company. Case20-CC-2131December 8, 1980DECISION AND ORDERBy CHAIRMAN FANNING ANI) MI MBE RSJIENKINS ANI) PNEI.I.OOn July 23, 1980, Administrative Law Judge Mi-chael D. Stevenson issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled limited exceptions and resubmitted the briefpreviously furnished to the Administrative LawJudge. Respondent filed timely exceptions, withoutan accompanying brief. The General Counsel fileda motion to strike Respondent's exceptions and abrief in support thereof. The Charging Party filed aletter joining with the General Counsel's actionand moved to strike any belated brief and/or ex-ceptions submitted by Respondent.' Respondentthen filed a brief in support of its exceptions. Re-spondent also filed an opposition to General Coun-sel's motion to strike Respondent's exceptions andany brief in support thereof and a motion to allowlate filing of Respondent Union's brief. The Gener-al Counsel then filed a letter reiterating its previousmotion to strike Respondent's exceptions and anybrief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, brief,letters, and motions"2and has decided to affirm the' Ihe Charging Pary ttached Io the letter he brief it subhmitted tothe Adminislratise I as Judge.I 'he (Geeral Counlll cntends that Rspondelt's exceptions shouldbe stricken because the "staletenlit of x.xcepiotlls is rio more than a gler-al assertiot that the Administrative Laiw Judge's cclusiols and recom-mendatotms are erroneous, anid the Exceptions aire deficicnt and mealning-less in the absence of a brief filed in suppuort hereof," iling (urhoinMining (orrxrutlon. 198 NlRB 293 (1'972) We have carefully examinedReslpindeit's exceptlu ls i light If the cited case ilid the Bo;ird's currentRules and Regulations Sec 102 4(h) aid find these exceptions are nolt sogeneral as o be disregarded Acciordingly, we hall deny the (;criralCounsels motion to strike Respiondent's cxctptlos tlowever, Respond-ent's brief in support of exceptitons was filed late and no timnely requestfor an extension was made r granted Accirdilgly. we shall den Re-spondent's motltionl to allow lale filing of Resplondeli Uilon's brief Weshall grant the (ielneral Cunsel's nmo(ltli to strike Responldetnt Utiion'ibrief as it was unltimely filed AccrdiliglI, we shall reject ad strike thebrief filed by Resplondent253 NLRB No. 89rulings, findings, and conclusions:of the Adminis-trative Law Judge and to adopt his recommendedOrder as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Teamsters & Auto Drivers, Local No. 85, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order, asso modified:1. Delete the following language from paragraph1: "to resume doing business with All-Trans Ex-press and."2. Delete the following language from paragraph2(b): "All-Trans Express."3. Substitute the attached notice for that of theAdministrative Law Judge.l' We find merit ill the (ieelral Couns el's limited exceptlioas which areto the Adminisrative aw Judge's conclusion that Respondent's picket-ing of Volker to force it to resume doing business with All-Trans violat-ed Sec (h)(4)(i) and ()(lI) of the Act There is no language in this sec-tiion of the Act that il(filies an objec "t Iforce t to resume doing husi-iess with" to he a iilatioi llere, the picketing acti vity enlgaged il hyRespode lct ho)s tha it tliled o make all effoirt to isolate Volker a a11neutral eniployer roni it llabor dispute ith Ritchie Trucking Co and(;regg' I)eliscry Isrvice, the primary emplosers We agree with theconclusion of the Admililistrative Law Judge that Respondent violatedSec X(h)(4)(i) and (i)(H) of the Act h picketinig Volker with an obhectof forcing or requiring it to cease doilg business with Ritchie TruckingCo. and Gregg's )ellsery ServiceAPPENDIXNOrICE To EMPI.OY.EI S AND ME MBERSPOSTIA) BY ORDER OF THENATIONAI. LABOR REL ATIONS BOARDAn Agency of the United States GovernmentWE Wll. NOT picket or extend a picket lineor engage in any other conduct to induce orencourage any individual employed by Wil-liam Volker and Company, or any other em-ployer or person engaged in commerce or anindustry affecting commerce, to engage in astrike or a refusal in the course of his employ-ment to use, manufacture, process, transport,or otherwise handle or work on any goods, ar-ticles, materials, or commodities or to performany services; or to threaten, coerce, or restrainthe above-named employer or any otherperson engaged in commerce or in an industryaffecting commerce where in either case anobject thereof is forcing or requiring the632 TEAMSTERS LOCAl. NO. 85above-named employer or any other person tocease doing business with Ritchie TruckingCo. or Gregg's Delivery Service.TEAMSTERS & AUTO TRUCK DRIVERSLOCAl NO. 85, INIl RNATIONAIBROITHIIRHOOI) OF TF AMSTERS,CHAUI FFURS. WAREHOUS.MIEN ANDHiL PIERS OF AMERICADECISIONSI Arll MIN 1 ( TI It CASEMICHA l. D. SIFVINSON, Administrative Law Judge:This case was heard before me at San Francisco, Califor-nia, on March 4 and 5, 1980,1 pursuant to a complaintissued by the Regional Director for Region 20 of the Na-tional Labor Relations Board on October 31, and whichis based upon a charge filed by William Volker andCompany (herein called Volker) on April 17. The com-plaint alleges that Teamsters & Auto Truck Drivers,Local No. 85, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(herein called Respondent) has engaged in certain viola-tions of Section 8(b)(a)(i) and (ii)(B) of the NationalLabor Relations Act. as amended (herein called the Act).Issues1. Whether Respondent violated Section 8(b)(4)(i) and(ii)(B) of the Act by picketing Volker under the factsand circumstances of this case.2. Whether Volker is a joint employer with any otherbusiness entity involved in this case.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Charging Party. 2Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe followiig:FINuDING(S 01 Fxe II. 'li l EMPIOYITR'S HSINISSRespondent admits that the Employer is a Nevada cor-poration engaged in the business of selling carpeting,floor covering, window covering, and furniture on aAll dales herein refer Io 179 ules o lhirscli, s dicaed2 riefl ii this calie were duie n April 1. 1980 O() April 4. 19801, counll-sel for Respindenit sen tio me ai hand-d-hl ired letter .lskrig for all eell-sion f ime t) April 21. 190 'this req"ist was granred thereafter.wlthloul explanation l. no brief wias filed It he fadilure f a party io file abrief, while neser helpful, is particularly dlilresslg in his case I r.Respo ndent asked fr and was given aill I onal limle file its hrief Irladditlil l 11 rriore thiln a ae cci a he harilig the SLlhJett of r ievan-cy and materrality of Resporlderl' s vilderlc' w:a, raiscd CuII nisel for Respoindcrn represernted Ito the AdminlitranllVC I ', Judge hat, ait Ihe ppropriaec Imne.. t awuld has, ca.ses i, upporl ot hli psrlionm Ili light of Ieabove everis arid conllsel for RespidlldRil's refererlce during the htilrillgIo his "year, Iof cxpercel vw ith the I ahbor tl;lrn in Washiligtbi." I rsaddeled anl anIllllyed a Ils I: lawyer' filure IIIo dl what he prenmlrcsd IIdo Of curse, this dcrelictiii "ill havse 1t 'Iett I rn rly deci:imtwholesale basis, and having a shipping facility located inSouth San Francisco, California. It further admits thatduring the past year, in the course and conduct of theEmployer's business, the Employer has purchased andreceived goods and materials valued in excess of $50,000from suppliers outside the State of California. Accord-ingly, it admits, and I find, that the Employer is engagedin commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and (7).II. rHF I AOR ORGANIZATION INVOI Vle)Respondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.In. IH. Al II .,l) UNFIAIR IAHOR PRACTICI-SA. The FactsVolker is engaged in the wholesale sale and distribu-tion of home furnishings. It has shipping facilities locatedin Fresno and in Sacramento as well as in South SanF'rancisco, where the instant controversy arose. There isalso an administrative office located in Burlingame. Inorder to deliver its merchandise to retailers in andaround the Bay Area, as well as other points in NorthernCalifornia, Volker formerly used drivers employed byAll-Trans Express (hereinafter All-Trans). Beginning inthe early 1960's up to April 15, All-Trans leased trucksand provided drivers to Volker pursuant to an annualcontract. The relationship between Volker and All-Transwas affected by two other factors besides the annual con-tract. First, was a Minimum Rate Tariff 15 (MRT-15),published by the Public Utilities Commission of the Stateof California. This document, among other matters cov-ered, defined the rates which trucking companies arepermitted to charge customers for the services providedSecond, was a contract between All-Trans and Respond-ent. The collective-bargaining agreement had been inforce between All-Trans (including its predecessor,Walkup) and Respondent for a continuous period of timeprior to 1960( up to and including the present.()n or about April 13, All-Trans received first noticethat its contract with Volker due to expire in two dayswould not be renewed. On April 16, All-Trans was re-placed by Ritchie Trucking Co. and Gregg's DeliveryService, both of which were nonunion. I.awrelnce Rit-chie, owner of Ritchie Trucking Co., was the father-in-law and business manager of Greg ltibby, ownler ofGregg's Delivery Service.At the hearing the parties stipulated to the followingfacts:(1) Commencing on or about April 15, and con-tinuing until April 17, Respondent has picketed theSouth San Francisco facility of William Volker &Company with picket signs stating "Notice to thePublic: The employees of Volker work at less thanwage arid labor standards average for this communi-ty. Teamsters Local No. 85, B'I'."(2) Commencing on or about April 18, arid con-tinuing to October 22, Respondent has picketed theSouth San Francisco facility of William Volker &633 I)ECISIONS ()F NATI()NAL LABOR RELATI()NS B()ARDCompany, with picket signs stating "Unfair. Volker& Company is unfair to Teamsters Local 85, IBT."(3) Commencing o or about April 16, and con-tinuing to May 29, Respondent has picketed theSouth San Francisco facility of William Volker &Company at times when Gregg's Delivery Servicewas not present, with picket signs stating "Notice tothe Public: The employees of Gregg's eliveryService work at less than wage and labor standardsaverage for this communlity. Teamsters Local No.85, IT."(4) Commencing on or about April 16, and con-tinuing to June 11, Respondent has picketed theSouth San Francisco facility of Willianm Volker &Company at times when Ritchie Trucking Servicewas not present, with picket signs stating "Notice tothe Public: The employees of (Gregg's DIeliveryService work at less thanl wage and labor stanldardsaverage for this community. Teamsters Local No.85, IBIT."Volker never had a collect ive-bargainilng agreement withRespondent, nor was there ever a demand for recogni-tion. Responidenit never stated it represented a majorityof Volker employees. Moreover, Volker had not evenemployed any truckdrivers for about 1() years before thecurrent dispute arose. However, during the duratioti ofthe picketing, drivers for most of the other carriersscheduled to make deliveries and pickups at Volker re-fused to make their scheduled stops because of the picketlines. Ten Volker warehouseen were members of an-other Teamster local, and refused to work a single after-noonl on the first day of picketing. Thereafter, these em-ployees crossed the picket lile and performed their jobswithout incident. As a result of the labor dispute. Volkerfound its costs icreased due to extra expenditures andlost business. I turn next to certain background factshelpful to understading g this dispute.All-Trans leased five trucks to Volker and providedfive drivers assigned to Volker on a permanentt basis,with occasional temporary or permanent replacementsfrom time to time. The trucks remllained on the Volkerpremises except for repairs or refueling which was doneat All-Trans. All-Trans assigned drivers to Volker on aseniority basis pursuant to thie collective-bargainingagreement between All-Trans and Respondelt. Volkerhad no control over initial assignments of drivers or re-placement drivers. However, front time to time, Volkermanagement would become dissatisfied with a givendriver. As a general rule, when this occurred, Volker no-tified All-Trans by letter or telephone, detailed the corn-plaint, and asked for a replacement. If All-Trans couldnot resolve the matter with the driver, it was necessaryto contact Respondent to settle the seniority issue beforethe driver could be replaced. Volker had no authority todiscipline the All-Trans drivers directly, nor could it hirenor fire drivers. All personnel matters involving drivershad to be conducted through All-Trans and indirectlythrough Respondent, by virtue of its contract with All-Trans.In sum, All-Trans after bargaining with Respondent,set rates of driver pay, amount of vacations,:' health andpension payments, assigned drivers to Volker, settleddriver labor grievances,4and disciplined drivers wherenecessary. All-Trans also provided weekly paychecksand W-2 statements, neither of which had any referenceto Volker, as well as truck fuel and maintenance. For itspart, Volker provided daily routes for deliveries withsome discretion for drivers to exchange stops for theirown convenience, a secure area for trucks to be left atthe end of the work day with keys to the Volker yardpossessed by each driver and certain other privileges andbenefits which I will discuss in the "Discussion andAnalysis" portion of this opinion. Subsequent to March1978, drivers were required to obtain from Volker super-visors overtime approval as soon after it occurred as pos-sible. There were no instances where the approval waswithheld, but the system did reduce overtime costs sub-stantially. Finally, the drivers assigned to Volker werepermitted to keep and maintain their own timecardswhich would all he brought in to All-Trans by a singledriver once a week. If a driver finished early, he waspermitted to leave while he was paid for 8 hours and, ifhe finished late, he was paid for 8 hours plus the stand-ard overtime rate."3. )ivcuvsion und A4nal.wiv]The General Counsel contends that Respondent violat-ed Section 8(b)(4)(i) and (ii)() of the Act. I agree andbegin the discussion by finding that Respondent's picket-ing violated Sectlion 8(h)(4)(i)(B) of the Act because it in-duced or encouraged neutral employees to stop working.As described above, Rspolldent's picket signs, for asingle day, read in part, "The eniployees of Volker workat less than wage anld labor standards average for thiscommunity." Volker warehousemnen refused to crosspicket lines and work on the afternoon of April 16. I findVolker to be a neutral employer and a picket sign whichdisplays the name of a neutral employer is calculated toinduce and encourage employees employed by a neutralemlployer to refuse to perform services in violation ofSection 8(h)(4)(i)(B) of the Acti ()n the first day ofpicketinig Volker Executive Jewel McCrary asked Re-spondenlt's business agent, Jack Weintraub, why Volkerwas being picketed, and Weintraub responded, "Becauseyou got rid of All-Trans and hired a non-union carrier";:'I) rivers aignlel t Vilker were perilled , t schedule the dale itIheilr ilw) n iaLatlllll alt' first L ranginllg ailh All Itrans for a rplacementCd rl',C!4 v'olker ()peratlit M anlager Jewell Mc(r;ry Itestitied I hal, i the allI, 1977, he wa, alprlloachled hy Respidci. l's official, Jack Weinlrauh.wilit respecl 1i disc, Sill ig a gricsance o',r ;1a All I ranls driver aslglled t,vilker Mc( rry taled I tat V lker ad In relatl nlhip with Resp lndentalnd rferred Weilnlrauh t All-lrall ()I) the ame day, Mc(.rary didpernillt Weintlrauib Io addrs the drivers assigned I, Volker ;fr a few no-tlerlu relative lo election of a ulilil stewards All-Trans had fiur other MRI 15 type ciitonracts With one excep-ion,, Ithe arrangenltl explained aboh hbet lwee ll-l rans and its driverswas the sanie as wilh VolkerG (en'teral lrucl/ Drivers, Wurehhouernen. Illper & Autlromolive Empriy-nifi. Itlal 5. Internauinal Hrolherhxd ii lieu,nimers (haujiur, andIelper ] i i-tnericu Gravbvor :le-ctre- ('lmpuan. Inc.), 243 NI.RB 665( 1979)634 TEAMSTERS LOCAL. NO. 85Weintraub went on to represent that Respondent wouldnot interfere with Volker's business. This representationturned out to be untrue. However, even if Respondenthad not interfered with Volker's business, under the cir-cumstances of Volker's name on the picket signs, saidpicketing would still violate the Act.7After I day the picket signs referred to above were re-moved, but other signs remained until October 22. Thesesigns read in part, "Volker & Company is unfair toTeamsters Local 85, IBT." On April 18, Weintraub senta letter to Volker, somewhat at variance with his oralstatement to McCrary on April 16. The letter read inpertinent part:We have established a primary picket line beforeyour facility in South San Francisco. As a primaryco-employee of our members, you have a long-standing labor relationship with this Union goingback many years.We demand that you reinstitute the above-men-tioned relationship with this Union which you havesummarily discontinued. [Resp. Exh. 11.]I will find below that no joint employer relationship ex-isted between Volker and any other business entity in-volved in this case. For now, I find that Respondent'spicketing violated Section 8(b)(4)(i) and (ii)(B) of the Actby picketing and threatening to continue to picketVolker with an object of forcing or requiring it to ceasedoing business with Ritchie Trucking Co. and Gregg'sDelivery Service.At this point it is helpful to examine the early case ofSailorS' Union of the Pacific, 4FL (Moore Dry Dock Com-pany), 92 NLRB 547 (1950), which sets certain standardsfor determining whether the picketing of the premises ofa secondary employer is primary and therefore lawful:(a) The picketing is strictly limited to times whenthe situs of dispute is located on the secondary em-ployer's premises;(b) At the time of the picketing the primary em-ployer is engaged in its normal business at the situs;(c) The picketing is limited to places reasonablyclose to the location of the situs; and(d) The picketing discloses clearly that the dis-pute is with the primary employer.There can be little question that Respondent's picket-ing here violated Section 8(b)(4)(i) and (ii)(B) of the Act.First, the signs in part describe Volker as "unfair" to Re-spondent, or as having employees who worked at lessthan wage and labor standards for the community. Thereis no evidence that Respondent attempted to ascertainthat the wages paid by Volker were not those wagespaid by Ritchie or Gregg's for that matter. Nor is thereevidence that any of said wages were less than the wageand labor standards average for the community.8 FurtherI General liuck Driver,. Warehouvemen, Helpers & Automotive Employ-ees, Local 85 (Grayhar Electric Co.. Inc.). vupra" Thus, if the issue were properly presented by this case, I would findthat Respondent engaged in unlawful area standards picketing. 4uto-motive Efmployee. I.aundry Drivers & telper, Local No. 88. Internationalsupporting the General Counsel's case, the evidenceshows that Respondent's picketing continued even whenthe primary employers, Ritchie and Gregg's, were notpresent.I turn next to Respondent's apparent defense thatVolker is a joint employer with All-Trans.9In order toevaluate the contention, it is first necessary to state theapplicable legal tests. The Board has long held that iftwo or more employers exert significant control over thesame employees, they constitute "joint employers,"under the Act. Davis d/b/a Holiday Inn of Benton v.N.L.R.B., 103 LRRM 2965, 88 LC I1, 941 (7th Cir.1980). Certain specific factors have been mentioned bythe Board to measure this significant control. In ParklaneHlosiery Co., Inc. and Mervyn Roberts d/b/a Parklane Ho-.sierv, its alter ego, 203 NLRB 597, 612 (1973), amendedon other grounds 207 NLRB 999, the Board stated thatitsso-called "single employer" or "joint employer"concept defined and codified, with judicial concur-rence, within a significant number of cases normallyreflects a judgment that two or more nominally sep-arate business entities may properly be consideredsufficiently integrated to warrant their unitary treat-ment, for various statutory purposes.The principal factors which have normally beendeemed relevant, when this Board must decidewhether sufficient integration exists, have coveredbroadly certain demonstrable relationships betweenthe several business entities concerned; the Boardconsiders whether their total relationship reveals:(1) some functional interrelation of operations, (2)centralized control of labor relations, (3) commonmanagement, and (4) common ownership or finan-cial control. While none of these factors, separatelyviewed, have been held controlling, stress has nor-mally been laid upon the first three factors whichreveal functional integration with particular refer-ence to whether there is centralized control of laborrelations ....[See also Radio and Television Broadcast Techni-cians Local Union 1264 v. Broadcast Service ofMobile, Inc., 380 U.S. 255, 256 (1965); SouthernCalifornia Stationers, et al., 162 NLRB 1517 (1967);Sakrete of Northern California, Inc., 137 NLRB 1220(1962), affd. 332 F.2d 902 (9th Cir. 1964), cert.denied 379 U.S. 961 (1965).]Applying these tests to the relationship betweenVolker and All-Trans as of April 16 and subsequently, Ifind that the evidence falls far short of showing a jointBrotherhood of Teamsters. Chauffeurs. Warehousemen 4 Helpers of America(West Coast Supply Co.), 208 NLRB 679 1974)I did not understand at the hearing that Respondent was contendingthat a joint employer relationship existed between Volker and Ritchieand Gregg's. To the extent the issue is suggested by the wording on someof the picket signs, I find there is no evidence that Volker was a jointemployer with Ritchie and Gregg's, basically or the same reason givenin my discussion of the relationship between Volker and All-Trans. How-ever, since the issue is not squarely presented, extended discussion is notwarranted635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer relationship. The record shows a separate anddistinct historical development of each company overthe years. No officers, owners, or executives of one areconnected to the other.°0Thus, I find no common own-ership or financial control, no common management, andno centralized control of labor relations. However, therewas some functional relationship between the two com-panies required by the contractual relationship. I discussthis and other evidence presented by Respondent below.Respondent provided a witness at hearing namedEugene Fambrini, an All-Trans employee and member ofRespondent for 30 years. Starting in 1960 to April 15,Fambrini was assigned by All-Trans as a truckdriver forVolker. Fambrini testified that for several years, endingin 1975 or 1976, Volker provided its drivers with uni-forms consisting of six pairs of pants, eight shirts, andtwo jackets. The shirt had "Volker" on it. As to thetruck driven, the tractor had the name "All-Trans" whilethe side of the truck had the name "Volker." Sometimein 1975 or 1976, the drivers began to wear a differentshirt on the job without the Volker name on it. Fambriniwas never told, nor did he ask, why the change in uni-form shirts occurred. The witness also described how hewas permitted to purchase certain Volker products at adiscount. In addition, one Christmas, Fambrini was ableto order a box of candy through Volker at the same dis-count given to Volker employees. On rebuttal, VolkerExecutive Keith Frazier explained that these purchaseswere made through an accommodation account. The dis-counts are available not only to employees, but also tobankers, customers, and others for whom Volker wishesto create good will.Fambrini also testified that he and other All-Trans em-ployees were permitted to attend retirement parties forVolker employees and Volker company picnics. AgainFrazier explained that these functins were accessible toothers besides employees, such as friends and relatives ofVolker employees.Testimony was also presented by two persons former-ly assigned by All-Trans to Volker. John Roach wasfound by Volker to be an unsatisfactory employee. Atthe request of Volker executives, he was replaced in1974. Similarly, Warren Gettler was found on two ccca-sions to be an unsatisfactory employee. On the first occa-sion, Glen Duncan, All-Trans operations manager, metwith McCrary in an attempt to resolve the matter.Duncan asked McCrary, as a courtesy to Duncan, topermit Respondent's business agent, Jim Baker, to bepresent. McCrary agreed, but began the meeting bysaying to Baker that Volker had no relationship to Local85. Baker agreed that this was so. At the meeting, it wasagreed that Gettler would be given another chance atVolker, but a short time later, Gettler injured himself inan accident and did not return to Volker. "' Volker did not have a dispatcher as such. However, William Tins-lcy, Volker's warehouse foreman, may have occasionally directed an All-' rans driver. He did not, however, exercise supervisory control overAll-Trans driers. See Oil. Chemical & Atomic Workers InternationalUnion, AFL-CIO, and its Local Union No. 4-23 (Firestone SyntheticRubber & Latex Company. Division of the Firestone Tire & Rubber Compa-ny), 173 NLRB 1244. 1245 (1968).Duncan mentioned several other examples in his testimony of All-Trans drivers who were replaced at Volker's request due to Volker dis-Finally, Robert Blincoe, a Volker executive, testifiedthat in March 1978, he instituted a cost control measurewhereby Volker executives would approve the overtimeof All-Trans drivers assigned to Volker. Although thisapproval was always sought the next day after the over-time occurred, and even though such approval wasalways given, it was nevertheless effective in reducingovertime substantially." In spite of this reduction,Volker terminated the All-Trans contract because of per-ceived poor service.I have reviewed the testimony discussed above togeth-er with other evidence described in "The Facts" sectionof this opinion. All of this evidence evaluated in light ofthe entire record fails to convince me that a joint em-ployer relationship exists in this case and I find thatVolker was not a joint employer with All-Trans norwith any other business entitN involved in this case. :I conclude with the very recent case of V.L.R.B. v.Retail Store Emplovyere Unrion Local 1001 (SaJi'co itle In.Co.), 100 S.Ct 2372 (1980); 88 LC '12,083 which sus-tained the Board's finding of an 8(b)(4)(ii)(B) violationbecause of a secondary boycott against a title company.While the issue of lawful product picketing is not presentin the instant case as it was in Retail Store EmployeesUnion, the case is nevertheless important here because itfully supports my finding that Respondent violated theAct as alleged. Respondent's secondary picketing againstVolker left responsive truckdrivers no choice but to boy-cott Volker. To the extent that Respondent had a viablegood-faith labor dispute with Ritchie and Gregg's-andthe record raise s real doubts about this-the picketingwas calculated to embroil Volker in the labor discordand coerce it into severing its relationship with Ritchieand Gregg's, or perhaps more accurately in this case, toresume its relationship with All-Trans. This is a violationof Section 8(b)(4)(i) and (ii)(13) and I so find. 'I. 1ill. I .[[: i I I0 [Il UNF IR lABOR PR ACICFSUPON O() MMI.RCtThe unfair labor practices of Respondent set forth insection III, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the sever-atisfaction with the driver' perfiorniace Noie of this tesi mlony, iiorany other, persuades me that Volker had thal degree of substantial con-trol oer All- ras drivers to indicate a joiir t criployer relaionship exist-ed." Again this does not show a joi int emplycr relatioilhip See Inlterno-tional Chmical Workrs i:Uin ocal 483 v .LR B , 561 F2d 253, 256257 (D C Cir 1977): Fidcliry utainrtenance & Conruction Company. In(and Columbia Nitrnge (orporaurion 173 NLRKH 103, 1037 (19681': The John Breuner Companry 248 NRIIB 4X83 (1980). ln Pulitzer Pub-lishin Co. v ;IL.R.B, 18X I 2d 1275 (th Cir 1980), the court deniedenforcement f the Board's order, fiding a jint employer relall iishipbetween a newspaper publisher (Puliter) and a newspaper delivery sers-ice (erhberich) Of course, I am bound by the Board's decision, but noth-ing there causes me to change mly decision in he present case. The evi-dence ih Pulitzer suggesting a joint emploer relationship was muchstronger than that here. For example. o,, i one cccasion an officer of Pulit-zer participated in negotiati ns beteen the erherich drivers and theirunion Also, Puliter wrote lettrs assuring that it w: uld continu e I dis-cuss safety problems with the drisers' union Finally , there had been atone time a centralized control of labor relallnons between the two cnipa-nies. None of these factors is even remoitel present in the instant case1 Local 32B-32J, Service Employees International U nion. AFL-CIO(The New York Association for the Blind), 250 NLRB 240 (1980).636 TEAMSTERS I.OCAI. NO. 85al States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. H11 RMEI'DYIt having been found that Respondent has engaged incertain unfair labor practices, it will be recommendedthat it be ordered to cease and desist therefrom and takecertain affirmative action deemed necessary to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following.CONCUSIONS 01 LAW1. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.2. Volker is a corporation engaged in commerce or inoperations affecting commerce within the meaning ofSection 2(2), (6), and (7) and Section 8(b)(4) of the Act.3. By picketing Volker, a neutral employer, withpicket signs displaying Volker's name, Respondent in-tended to induce and encourage Volker's employees torefuse to perform services in violation of Section8(b)(4)(i)(B).4. By picketing Volker with an object of forcing or re-quiring it to resume doing business with All-Trans and tocease doing business with Ritchie Trucking Co. andGregg's Delivery Service, and by threatening to contin-ue said picketing, Respondent violated Section 8(b)(4)(i)and (ii)(B) of the Act.5. Volker is not a joint employer with All-Trans norwith any other business entity.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER15Pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Teamsters &Auto Truck Drivers, Local No. 85, International Broth-Is In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National L.ahor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. he accepted hby the Boardand become its findings, conclusions, and Order, and all objections there-to shall be deemed waived foir all purposeserhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, its officers, agents, and represcinta-tives, shall:1. Cease and desist from picketing or extending apicket line or engaging in other conduct to induce or en-courage any individual employed by William Volker &Company, or any other employer or person engaged incommerce or an industry affecting commerce to engagein a strike or a refusal in the course of his employment touse, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commod-ities or to perform any services, or to threaten, coerce,or restrain the above-named Employer or any other per-sons engaged in commerce or in an industry affectingcommerce where in either case an object thereof is forc-ing or requiring the above-named Employer or any otherpersons to resume doing business with All-Trans Expressand to cease doing business with Ritchie Trucking Co.and Gregg's Delivery Service.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post in its business office and meeting hall copies ofthe notice attached marked "Appendix." l ' Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by an official repre-sentative of said Respondent, shall be posted by it imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to its members are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Promptly after receipt of copies of said notice fromsaid Regional Director, return the signed copies for post-ing by William Volker & Company, All-Trans Express,Ritchie Trucking Co., and Gregg's Delivery Service, ifthey are willing, in all places where their notices to em-ployees are customarily posted.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.16 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Po,rted hsOrder of the National Labor Relations Board" shall read "Posted Pur,u-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L.abor Relations Board"h637